Citation Nr: 1539428	
Decision Date: 09/15/15    Archive Date: 09/24/15	

DOCKET NO.  13-12 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease with hypertensive heart disease (previously evaluated as ischemic heart disease, status post myocardial infarction).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a rating decision of May 2011, the RO granted entitlement to service connection (and a 100 percent evaluation) for ischemic heart disease, status post myocardial infarction associated with herbicide exposure, effective from November 29, 2010, the date of receipt of the Veteran's claim.  A noncompensable evaluation for that same disability was assigned effective from February 1st, 2011.  However, that noncompensable evaluation was subsequently increased to 30 percent at the time of aforementioned rating decision in November 2011.  

Upon review of this case, it is clear that the Veteran has chosen not to perfect his appeal regarding the issue of entitlement to service connection for hypertension secondary to service-connected diabetes mellitus, as well as that of entitlement to an initial evaluation in excess of 20 percent for diabetic retinopathy.  However, in a subsequent claim of March 2015, the Veteran once again raised the issue of entitlement to service connection for hypertension, as well as that of entitlement to an increased evaluation for service-connected diabetic retinopathy.  Significantly, both of those issues were addressed in a rating decision of July 2015, with the result that no further adjudicative action is required at this time.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOD) for additional development.  VA will notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as to the current severity of the Veteran's service-connected ischemic heart disease with hypertensive heart disease.  

In that regard, since the time of the issuance of the most recent Supplemental Statement of the Case (SSOC) addressing the issue of entitlement to an increased rating for service-connected ischemic heart disease with hypertensive heart disease in November 2013, there have been added to the record numerous VA outpatient treatment records, as well as a May 2015 report of a VA heart examination, evidence which is clearly relevant to the Veteran's current claim.  Significantly, that evidence has not yet been considered by the AOJ in the context of the Veteran's claim for increase.  Under the circumstances, and absent a waiver (which has not been submitted in this case), this evidence must be referred to the AOJ for initial review.  See 38 C.F.R. § 20.1304(c) (2015).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2015, the date of the aforementioned VA examination, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The AOJ should then readjudicate the Veteran's claim for an initial evaluation in excess of 30 percent for ischemic heart disease with hypertensive heart disease.  This readjudication should specifically take into account any and all evidence (to include VA outpatient treatment records and the aforementioned report of a VA heart examination) added to the record since the time of the issuance of a Supplemental Statement of the Case (SSOC) in November 2013.  If such review suggests the need for another examination, such examination should be scheduled.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the aforementioned SSOC in November 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

